Name: 1999/162/EC: Council Decision of 22 February 1999 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1999-03-02

 Avis juridique important|31999D01621999/162/EC: Council Decision of 22 February 1999 appointing an alternate member of the Committee of the Regions Official Journal L 054 , 02/03/1999 P. 0018 - 0018COUNCIL DECISION of 22 February 1999 appointing an alternate member of the Committee of the Regions (1999/162/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to Council Decision 98/110/EC of 26 January 1998 (1), appointing members and alternate members of the Committee of the Regions,Whereas a seat as an alternate member of the Committee has become vacant following the resignation of Mr Arnold Vaatz, alternate member, notified to the Council on 29 January 1999;Having regard to the proposal from the German Government,HAS DECIDED AS FOLLOWS:Sole Article Mr Mathias RÃ ¶ssler is hereby appointed an alternate member of the Committee of the Regions in place of Mr Arnold Vaatz for the remainder of the latter's term of office, which runs until 25 January 2002.Done at Luxembourg, 22 February 1999.For the CouncilThe PresidentH.-F. von PLOETZ(1) OJ L 28, 4. 2. 1998, p. 19.